        Case 1:20-cv-02808-NRB Document 18 Filed 05/11/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BARRY C. HONIG, an individual and GRQ             Case No. 1:20-cv-02808-NRB
 CONSULTANTS, INC., a Florida
 corporation,

                       Plaintiffs,                 AMENDED COMPLAINT

               v.

 RIOT BLOCKCHAIN, INC.,

                       Defendant.


       Barry C. Honig (“Mr. Honig”) and GRQ CONSULTANTS, INC. (“GRQ”), by and

through their undersigned counsel, for their Amended Complaint against Defendant Riot

Blockchain, Inc. (“Defendant”), hereby allege as follows:

                                 NATURE OF THE ACTION

       1.      This is an action to enforce contractual defense and indemnification obligations

owed by Defendant to Mr. Honig and GRQ.

       2.      In March 2017, Defendant concurrently entered into Securities Purchase

Agreements (the “SPAs”) with Mr. Honig and a Roth 401(k) plan of GRQ Consultants, Inc., of

which Mr. Honig served as trustee. Pursuant to those agreements, Mr. Honig and the GRQ Roth

401(k) invested $1,725,000 million in Defendant.

       3.      All of the agreements contain robust indemnification provisions which require

Defendant to pay the ongoing costs of defense and indemnify Mr. Honig, GRQ, and any person

who controls GRQ, against any subsequent lawsuits or claims “with respect to any of the”

securities purchases that they made

       4.      In 2018, multiple legal proceedings were commenced against both Defendant and

Mr. Honig, in which it is alleged that the securities transactions contemplated by the SPAs were
           Case 1:20-cv-02808-NRB Document 18 Filed 05/11/20 Page 2 of 12



part of a scheme to violate the securities laws. Mr. Honig denies each and every one of the

claims asserted against him in those proceedings and has expended significant sums to mount his

defense.

       5.      Those legal proceedings triggered Defendant’s indemnification obligations to Mr.

Honig and GRQ, which is currently paying a portion of Mr. Honig’s legal fees, under the SPAs.

Mr. Honig and GRQ demanded that Defendant indemnify and advance the costs of defense

incurred by Mr. Honig and GRQ on Honig’s behalf in the legal proceedings, but Defendant has

refused to do so.

       6.      Through this action, Mr. Honig and GRQ seek an Order requiring Defendant to

abide by its contractual obligations and immediately reimburse the legal fees and costs Plaintiffs

have incurred and will continue to incur in defending the legal proceedings. Mr. Honig and

GRQ further seek an Order requiring Defendant to indemnify them for any subsequent

settlement or judgment, as required by the express written terms of the SPAs.

                                            PARTIES

       7.      Mr. Honig is an individual investor who is a citizen of Florida.

       8.      GRQ Consultants, Inc. is a Florida Corporation with its principal place of

business in Florida. Mr. Honig was the President of GRQ Consultants, and the trustee for the

GRQ Consultants Roth 401(k), from their inception until July 2019. In July 2019, Alan Honig,

Mr. Honig’s father, became President. Because Mr. Honig controlled the GRQ Consultants Roth

401(k) plan’s investments, Defendant is required to indemnify GRQ pursuant to the SPAs as

described below.

       9.      Defendant Riot Blockchain, Inc. is a Nevada Corporation with its principal place

of business in Castle Rock, Colorado. Prior to a name change effective as of October 19, 2017,

the Company’s name was Bioptix, Inc. Defendant currently specializes in cryptocurrency


                                                -2-
         Case 1:20-cv-02808-NRB Document 18 Filed 05/11/20 Page 3 of 12



mining with a focus on bitcoin, and also holds non-controlling investments in blockchain

technology companies. Defendant’s common stock trades on the NASDAQ exchange.

Defendant reported in its most recent quarterly report that it held $20,324,236 of current assets,

including cash, cash equivalents and digital currencies.

                                JURISDICTION AND VENUE

       10.     This Court has jurisdiction over this matter under 28 U.S.C. § 1332 because there

exists complete diversity among the parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs. In addition, Defendant consented to the jurisdiction of this Court

pursuant to Paragraph 5.9 of the SPAs.

       11.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2)

because in the contracts between the parties at issue in this action, Defendant agreed that the

state or federal courts in New York shall have exclusive jurisdiction over any disputes arising out

of or in connection with parties’ agreements at issue in this proceeding, and expressly waived

any objection to this Court serving as a proper venue.

                      THE SECURITIES PURCHASE AGREEMENTS

       12.     On March 16, 2017, Defendant entered into the SPAs with Mr. Honig and GRQ

in connection with Defendant’s sale of convertible notes and common stock purchase warrants to

Mr. Honig and GRQ.

       13.     The SPAs contain advancement and indemnification provisions pursuant to which

Defendant agrees to indemnify and hold harmless Mr. Honig, GRQ, and the person controlling

GRQ from any expenses, including legal fees, incurred under certain conditions.

       14.     Specifically, Section 4.8 of each SPA obligates Defendant to indemnify and hold

harmless Mr. Honig and GRQ as follows:

       The Company will indemnify and hold each Purchaser and its directors, officers,
       shareholders, members, partners, employees and agents (and any other Persons

                                                -3-
        Case 1:20-cv-02808-NRB Document 18 Filed 05/11/20 Page 4 of 12



       with a functionally equivalent role of Person holding such titles notwithstanding a
       lack of such title or any other title), each Person who controls such Purchaser
       (within the meaning of Section 15 of the Securities Act and Section 20 of the
       Exchange Act), and the directors, officers, shareholders, agents, members, partners
       or employees (and any other Persons with a functionally equivalent role of a Person
       holding such titles notwithstanding a lack of such title or any other title) of such
       controlling persons (each, a “Purchaser Party”) harmless from any and all losses,
       liabilities, obligations, claims, contingencies, damages, costs and expenses,
       including all judgments, amounts paid in settlements (provided the defense of such
       matter and settlement has been approved by the Company, which approval will not
       be unreasonably withheld), court costs and reasonable attorneys’ fees of a single
       counsel for representation of all of the Purchaser Parties collectively and costs of
       investigation that any such Purchaser Party may suffer or incur as a result of or
       relating to . . . (b) any action instituted against the Purchaser Parties in any
       capacity, or any of them or their respective Affiliates, by any stockholder of the
       Company who is not an Affiliate of such Purchaser Party, with respect to any of
       the transactions contemplated by the Transaction Documents . . . .

       If any action shall be brought against any Purchaser Party in respect of which
       indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
       promptly notify the Company in writing, and the Company shall have the right to
       assume the defense thereof with counsel of its own choosing reasonably acceptable
       to the Purchaser Party. Any Purchaser Party shall have the right to employ separate
       counsel in any such action and participate in the defense thereof, but the fees and
       expenses of such counsel shall be at the expense of such Purchaser Party except to
       the extent that (i) the employment thereof has been specifically authorized by the
       Company in writing, (ii) the Company has failed after a reasonable period of time
       to assume such defense and to employ counsel or (iii) in such action there is, in the
       reasonable opinion of such Purchaser Party's counsel, a material conflict on any
       material issue between the position of the Company and the position of such
       Purchaser Party, in which case the Company shall be responsible for the reasonable
       fees and expenses of no more than one such separate counsel for all Purchaser
       Parties. . . .

       The indemnification required by this Section 4.8 shall be made by periodic
       payments of the amount thereof during the course of the investigation or defense,
       as and when bills are received or are incurred. The indemnity agreements
       contained herein shall be in addition to any cause of action or similar right of any
       Purchaser Party against the Company or others and any liabilities the Company
       may be subject to pursuant to law.

(emphasis added). True and correct copies of the SPAs between Defendant and Mr.

Honig and GRQ are attached hereto as Exhibits A and B.




                                                -4-
         Case 1:20-cv-02808-NRB Document 18 Filed 05/11/20 Page 5 of 12



        15.     Mr. Honig is personally a direct Purchaser Party in connection with one of the

two executed SPAs. He is therefore entitled to indemnification pursuant to the SPA he entered

into personally.

        16.     In connection with the SPA executed by GRQ, at all relevant times up to July 2,

2019, Mr. Honig was the President of GRQ and controlled GRQ. GRQ has paid and continues to

pay a portion of Mr. Honig’s legal fees. Thus, because Section 4.8 of the SPAs states that “each

Person who controls such Purchaser” is entitled to indemnification, GRQ is entitled to

indemnification regarding the fees it has paid on Mr. Honig’s behalf pursuant to the SPA it

entered into.

        17.     Each of the SPAs are governed by New York law pursuant to Paragraph 5.9 of the

SPAs.

        18.     Paragraph 5.9 of the SPAs also establishes that:

        If either party shall commence an action or proceeding to enforce any provisions of
        the Transaction Documents, then . . . the prevailing party in such action, suit or
        proceeding shall be reimbursed by the other party for its reasonable attorneys’ fees
        and other costs and expenses incurred with the investigation, preparation and
        prosecution of such an action or proceeding.

        19.     Mr. Honig and GRQ performed their obligations under the SPAs by making the

requisite payments in exchange for convertible notes and common stock purchase warrants

contemplated by those agreements.

          THE LEGAL PROCEEDINGS WARRANTING INDEMNIFICATION

        20.     Mr. Honig has been named as a defendant in multiple legal proceedings (together,

the “Legal Proceedings”) that relate to the transactions “contemplated” by the SPAs. These

include the following:

The Class Action




                                                -5-
         Case 1:20-cv-02808-NRB Document 18 Filed 05/11/20 Page 6 of 12



       21.       On February 17, 2018, Creighton Takata commenced an action captioned

Creighton Takata v. Riot Blockchain, Inc., et al., Case No. 18-cv-02293 (D.N.J.) in the U.S.

District Court for the District of New Jersey raising three causes of action relating to an allegedly

fraudulent scheme consisting of misrepresentations, omissions, and actions that deceived the

investing public in violation of securities laws (the “Class Action”). A true and correct copy of

the operative complaint in that action is attached hereto as Exhibit C. The complaint alleges that

Mr. Honig’s purchase of securities through the March 16, 2017 transactions contemplated by the

SPAs, referred to as the “March 2017 Placements” therein, was part of a fraudulent scheme. See

Exhibit C, at. ¶¶ 140-41, 162, 401.

The Shareholder Derivative Actions

       22.       Mr. Honig is a named defendant in five separate shareholder derivative actions,

each of which is brought by a Riot Blockchain shareholder, purportedly on behalf of that

company. The five Shareholder Derivative Actions are styled as:

                In re Riot Blockchain, Inc. Shareholder Derivative Litigation, Case No. A-18-

                 774890-B (Nev. 8th Jud. Dist.) in the Eighth Judicial District Court of the State of

                 Nevada, County of Clark (a true and correct copy of the complaint in that action is

                 attached hereto as Exhibit D);

                Jackson v. O’Rourke, et al., Index No. 604520/2018 (N.Y. Sup. Ct.) in the

                 Supreme Court of the State of New York, County of Nassau (a true and correct

                 copy of the complaint in that action is attached hereto as Exhibit E);

                Rotkowitz v. O’Rourke, et al., Case No. 18-cv-05632 (E.D.N.Y) in the U.S.

                 District Court for the Eastern District of New York (dismissed on January 2,

                 2019) (a true and correct copy of the complaint in that action is attached hereto as

                 Exhibit F);

                                                  -6-
         Case 1:20-cv-02808-NRB Document 18 Filed 05/11/20 Page 7 of 12



                Finitz v. O’Rourke, et al., Case No. 18-cv-09640 (S.D.N.Y.) in the U.S. District

                 Court for the Southern District of New York (a true and correct copy of the

                 complaint in that action is attached hereto as Exhibit G); and,

                Monts v. O’Rourke, et al., Case No. 18-cv-01443 (N.D.N.Y.) in the U.S. District

                 Court for the Northern District of New York (a true and correct copy of the

                 complaint in that action is attached hereto as Exhibit H) (collectively, the

                 “Shareholder Derivative Actions”).

       23.       Every one of the complaints in the Shareholder Derivative Actions allege that

Riot Blockchain, Mr. Honig, and various Riot Blockchain directors and officers violated the

securities laws. Every one of the complaints in the Shareholder Derivative Actions alleges that

Mr. Honig utilized acquisitions of Riot Blockchain stock to purportedly gain “control” over the

company in order to engage in violations of the securities laws. Certain of the complaints

expressly allege that the purchase of the specific securities sold pursuant to the SPAs played a

part in this alleged fraudulent scheme. See In re Riot Blockchain, Inc. Compl. [Exhibit D hereto]

¶¶ 56, 59, 64, 89, 131, 166.

       24.       In connection with defending Mr. Honig in all of the Legal Proceedings—the

Class Action and the Shareholder Derivative Actions—Mr. Honig and GRQ have to date

incurred legal fees in excess of $353,200.

       25.       Except as noted above, all of the Legal Proceedings remain ongoing, and Mr.

Honig and GRQ expect to continue incurring expenses and legal fees in connection with

defending Honig in the coming months.

 DEFENDANT REJECTS AN ADVANCEMENT AND INDEMNIFICATION REQUEST

       26.       Defendant timely received written notice of each one of the matters described

above. Indeed, Defendant itself is or was a party in every one of the matters. At all relevant


                                                  -7-
           Case 1:20-cv-02808-NRB Document 18 Filed 05/11/20 Page 8 of 12



times, Defendant has been fully aware that the Legal Proceedings concerning Mr. Honig had

been filed or instituted against Mr. Honig and other persons.

       27.     Moreover, within days of the filing of the complaint in the Class Action,

Defendant consented in writing to Mr. Honig being represented by independent counsel in a

separate agreement.

       28.     Defendant was also aware that Mr. Honig and GRQ were seeking

indemnification. Counsel for Mr. Honig requested the applicable D&O policies several times

between February 26, 2018 and March 2, 2018, which Defendant ultimately provided on March

5, 2018.

       29.     As described above, each of the Legal Proceedings contains allegations against

Mr. Honig that relate to the securities transactions contemplated by the SPAs that therefore

trigger Defendant’s indemnification obligations pursuant to Paragraph 4.8 of the SPAs.

       30.     On February 14, 2020, counsel for Mr. Honig sent Defendant a letter requesting

that Defendant indemnify Mr. Honig for the expenses, including legal fees, incurred by Mr.

Honig in connection with the Legal Proceedings, and provide its preferred procedure for

consenting to any settlements that may be reached in connection with the Legal Proceedings (the

“Indemnification Request”). A copy of the Indemnification Request is attached hereto as

Exhibit I.

       31.     On March 6, 2020, counsel for Defendant responded in a letter, denying Mr.

Honig’s Indemnification Request. A true and correct copy of that March 6, 2020 letter is

attached hereto as Exhibit J.




                                               -8-
         Case 1:20-cv-02808-NRB Document 18 Filed 05/11/20 Page 9 of 12



                                           COUNT ONE

                                     (Declaratory Judgment)

        32.    Mr. Honig and GRQ repeat and reallege each and every allegation contained in

the foregoing paragraphs, as if set forth at length herein.

        33.    Mr. Honig and GRQ contend that they are entitled to advancement and

indemnification of expenses they have incurred, including legal fees, as well as all such

reasonably incurred future expenses incurred in defense of the Legal Proceedings.

        34.    Mr. Honig and GRQ further contend that they are entitled to indemnification for

any judgments entered against Mr. Honig in connection with the Legal Proceedings, as well as

any settlements entered into in connection with the Legal Proceedings subject to the approval of

Defendant, which shall not be unreasonably withheld.

        35.    Defendant contends that it is neither obligated to advance or indemnify expenses

incurred by Mr. Honig or GRQ, including legal fees, in defense of the Legal Proceedings, nor

indemnify Mr. Honig or GRQ for any judgments entered against them or settlements entered into

in connection with the Legal Proceedings.

        36.    Consequently, there is a justiciable controversy between Mr. Honig, GRQ and

Defendant concerning Defendant’s advancement and indemnification obligations under the

SPAs.

        37.    Pursuant to 28 U.S.C. § 2201, Mr. Honig and GRQ seek a judgment declaring that

Defendant must indemnify and hold harmless Mr. Honig and GRQ against all liabilities and

losses (including amounts paid in respect of judgments, fines, penalties or settlement of

litigation, and legal fees and expenses reasonably incurred in connection with the Legal

Proceedings) suffered by virtue of Mr. Honig and GRQ being indemnified parties under the

SPAs with respect to any action relating to transactions contemplated by the SPAs.


                                                 -9-
        Case 1:20-cv-02808-NRB Document 18 Filed 05/11/20 Page 10 of 12



                                          COUNT TWO

                                      (Breach of Contract)

        38.    Mr. Honig and GRQ repeat and re-allege each and every allegation contained in

the foregoing paragraphs as though set forth in full herein.

        39.    Mr. Honig and GRQ performed all of their respective responsibilities under the

SPAs.

        40.    Defendant breached its obligations under Paragraph 4.8 of the SPAs to advance

expenses, including attorneys’ fees, incurred by Mr. Honig and GRQ as a result of defending the

Legal Proceedings.

        41.    Defendant has breached its advancement and indemnification obligations under

Paragraph 4.8 of the SPAs by (1) refusing to advance periodic payments to Mr. Honig and GRQ

for the expenses, including attorneys’ fees, they have incurred and will incur in the future as a

result of the Legal Proceedings, and (2) indemnify Mr. Honig and GRQ for any judgments

entered against them or settlements entered into subject to Defendant’s approval, not to be

unreasonably withheld, in connection with the Legal Proceedings.

        42.    By reason of the foregoing, Mr. Honig and GRQ have and will continue to suffer

damages in the amount of the expenses, including attorneys’ fees, judgments, and/or settlement

costs that they have and will incur as a result of the Legal Proceedings.

        WHEREFORE, Plaintiffs Barry C. Honig and GRQ Consultants, Inc. respectfully

request that the Court issue an order and entering judgment as follows:

        a.     declaring that Defendant must: (i) immediately advance Mr. Honig and GRQ

unpaid expenses, including attorneys’ fees, that they have already incurred in connection with

their defense of the Legal Proceedings; and (ii) periodically advance payment for all future




                                                -10-
        Case 1:20-cv-02808-NRB Document 18 Filed 05/11/20 Page 11 of 12



reasonably incurred legal fees within thirty days after receipt of an invoice detailing such

expenses;

       b.      awarding Mr. Honig and GRQ damages for Defendant’s breach of the SPAs in an

amount to be determined at trial;

       c.      declaring that Riot must indemnify Mr. Honig and GRQ against all liabilities and

losses, including attorneys’ fees, as well as amounts paid in respect of judgments, fines,

penalties, and settlement of litigation, subject to Defendant’s approval which shall not be

unreasonably withheld, incurred in connection with the Legal Proceedings by virtue of Mr.

Honig and GRQ being indemnified parties under the SPAs; and

       d.      awarding Mr. Honig’s and GRQ’s attorneys’ fees incurred in connection with the

instant action pursuant to the prevailing party provisions contained in Paragraph 5.9 of the SPAs.

       e.      granting Mr. Honig and GRQ such other and further relief as this Court deems

just and proper.



 Dated: May 11, 2020                               Respectfully submitted,
        New York, New York

                                                   WILSON SONSINI GOODRICH & ROSATI
                                                   Professional Corporation

                                                   s/ Michael S. Sommer
                                                   Michael S. Sommer
                                                   Adam R. Toporovsky
                                                   1301 Avenue of the Americas, 40th Floor
                                                   New York, New York 10019
                                                   Telephone: (212) 999-5800
                                                   Facsimile: (212) 999-5899
                                                   msommer@wsgr.com
                                                   atoporovsky@wsgr.com




                                                -11-
Case 1:20-cv-02808-NRB Document 18 Filed 05/11/20 Page 12 of 12




                                SHEPPARD MULLIN RICHTER &
                                HAMPTON LLP

                                Christopher J. Bosch
                                30 Rockefeller Plaza
                                New York, New York 10112
                                Telephone: (212) 653-8700
                                Facsimile: (212) 653-8701
                                cbosch@sheppardmullin.com

                                SHEPPARD MULLIN RICHTER &
                                HAMPTON LLP

                                Robert D. Weber (pro hac vice pending)
                                1901 Avenue of the Stars, Suite 1600
                                Los Angeles, California 90067
                                Telephone: (310) 228-3700
                                Facsimile: (310) 228-3701
                                rweber@sheppardmullin.com

                                Counsel for Plaintiffs Barry C. Honig and
                                GRQ Consultants, Inc.




                             -12-
